IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-260-CR



MARIANNE BYRNE,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY

NO. 2C93-5384, HONORABLE JOHN BARINA, JUDGE PRESIDING

 



PER CURIAM


	This is an appeal from a judgment of conviction for assault with bodily injury. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:  October 19, 1994
Do Not Publish